Title: To James Madison from Charles Pinckney, [ca. 10 October] 1804
From: Pinckney, Charles
To: Madison, James


Dear Sir,
[ca. 10 October 1804]
I wrote you the day before yesterday, & now do so again merely on the report we have received from London that hostilities have commenced between the Spaniards & our People in Florida or Louisiana. From your letter of the 8th. July, I have reason to believe there can be no truth in this report, & yet from the intemperate Letters of the Marquis de Yrujo to you, & Governor Folch to our Governor in Louisiana, I should not be much surprised at it. Whatever may be the result of things there, I shall always reflect with pleasure that the decided conduct I have pursued here has laid the foundation of Peace on those proper principles on which alone the United States ought ever to make it—the same mode which I told them I would use when they talked of sending out for information respecting the shutting of the Deposit at New-Orleans, & which made them immediately consent to open it, has now made them, as I have every reason to believe, send out the Convention ratified, which they never would have otherwise done, & has contributed principally to make them discontinue their armaments at Ferrol, which were unquestionably designed for Florida. It has made them also see their true situation as it respects us, & in so strong a point of view, that be assured whatever their Minister or Officers there may say, Spain will now be much disposed to keep peace with us—her situation is dreadful at present in Europe. She is attacked by pestilence & famine, & France drains her of every farthing of Money she can scrape together. Such is the want of Bread & the prices of necessaries of life in Madrid, that were I to detail the expence of living here, it would appear incredible. In this state she cannot think of war, & must submit to our just demands. At Cadiz, Malaga & Alicante, the Plague or Yellow Fever, or both, rage with great violence. I am now very anxious to hear from our Country, & particularly from you. October 30: Since writing the above, a Gentleman has borrowed of a Counsellor of State for a few minutes only, a Book of Geography printed in 1758, from which I send you an Extract, having seen the Book myself & compared the copy with it, which is an authority in support of our Claims, that I think it my duty to send you. I offered any thing for the Book itself, which from its scarcity there is reason to believe is suppressed, but the Counsellor would not part with it. I have since employed at least a dozen different persons to go into every Bookshop & Library they can to get it, for as it is from the King’s own Geographer, & dedicated to him at a time when France held Louisiana & Spain Florida, it ought to be viewed as a Book of considerable authority, & I wish I may be able to get it, which is possible notwithstanding the Pains which have undoubtedly been taken to suppress a work so much against their present Claims.
As I expect so soon now to return, I have deferred sending the general Account of the expenditures, Salaries of this Mission until I go off, at which time 3½. years will probably be completed. I have therefore accordingly drawn for as much as will be necessary to pay off the arrears of salary & all the Contingencies of the Legation, & to provide for the Sum allowed for returning, & will send you the general Account of the whole up to the end of the three years & a half, & I trust you will find that, recollecting the singular expensiveness of this Court, residing always out of Madrid, & obliging us constantly to follow it, not only to all its Galas, but on every question of important business we have, & unheard of dearness of everything in a Country labouring so long under the accumulated distresses of famine & Pestilence, & threatened every moment with War, that the expences of this Legation for 3½. years have been uncommonly frugal, considering the very difficult & disagreeable Questions & time I have had with them for the last two years, and indeed ever since the Question of the New-Orleans deposit first arose. November 8: I am just informed that this morning the British Chargé d’affaires recieved his passports & goes off immediately without taking leave as it was found impossible to smooth over things between the two countries. I therefore lose not a moment in sending you the intelligence as War between England & Spain is now inevitable. In future things must go on better between us, & the next American Minister will have an easier time than I have had for Spain cannot now quarrel with us for trifles. With my best & affectionate respects to the President & our friends at Washington I remain dear sir Yours Truly
Charles Pinckney
